DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1 – 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,558,037 in view of Gomez et al. (U.S. Pub. 2015/0379349) and Rajkumar et al. (U.S. Pub. 2018/0018518).
Regarding claim 1 of the present Application, claim 1 of U.S. Patent No. 10,558,037 requires every element except: the request including a reference to an object type; the subset of real world object indicators being identified based on the reference to the object type; and displaying a representation of each real world object indicator in the subset of real world object indicators.
However, as set forth below, Rajkumar teaches these particularly recited features.
It would have been obvious to modify U.S. Patent. No. 10,558,037 to identify object types of real world objects and display representations of multiple real world object indicators, as taught by Rajkumar.
Regarding claim 2 of the present Application, claim 1 of U.S. Patent No. 10,558,037 requires every element of this claim.
Regarding claim 3 of the present Application, claim 1 of U.S. Patent No. 10,558,037 does not require: displaying navigation information to a location of the object.
However, as set forth below, Rajkumar and well-known teachings in the art suggest and/or teach these particularly recited features.
It would have been obvious to modify U.S. Patent. No. 10,558,037 to allow a user to obtain navigation information with respect to a selected object, as suggested and/or taught by Gomez and well-known teachings in the art.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez et al. (U.S. Pub. 2015/0379349) in view of Rajkumar et al. (U.S. Pub. 2018/0018518) in view of Mishra et al. (U.S. Pub. 2015/0293597).
Regarding claim 1, Gomez teaches: a method for interaction between a user and a device (FIG. 1; paragraph [0034]; head-mounted display (HMD) 100 which includes computing system 101), the method comprising:
receiving a request from the user through an input system, the request including a reference to an object in an external environment (FIG. 3; paragraph [0059], [0064]; at step 302, computing system 101 determines a stare direction at which a user is gazing at a target object located within the real world.  This gaze input is the beginning of a process to request and obtain more information about a particular target based on the stare direction);
obtaining a subset of real world object indicators from a database of known real world object indicators (FIG. 3, 4A; paragraphs [0020], [0044], [0060] – [0065]; at steps 304, 308, and 312, computing system 101 identifies a target and information relevant to the target which is stored in a database that may be stored in HMD or located on a remote server.  The information relevant to the target is based on the geographic location, set forth above, and may include multiple pieces of information that are provided separately at different times based on a duration during which the user looks at the target.  Additionally, a plurality of real-world objects may be identified as targets of interest and information for each of these objects may be provided.  As illustrated in FIG. 4A, several buildings are viewable through the HMD and thus are available as real-world “targets”.  Each target and its corresponding piece of information corresponds to the “external real-world object indicators”), the subset of real world object indicators being identified based on an estimated geographic location of the device (FIG. 3; paragraph [0060]; at step 304, a target of interest is determined based, in part, on the 
receiving a non-tactile selection of one of the representations of the real world object indicators in the subset of real world object indicators through the input system (FIG. 3; paragraphs [0060] – [0065]; in step 304 it is determined that a stare direction corresponds to a target of interest.  This is a non-tactile selection input of a target [real-world object]).
Gomez fails to explicitly disclose: the reference to the object includes an object type; the subset of real world object indicators being identified based on the reference to the object type; displaying a representation of each real world object indicator in the subset of real world object indicators; and determining an object corresponding to the request by disambiguating the non-tactile selection.
However, Rajkumar teaches: the reference to the object includes an object type (FIG. 2; paragraphs [0038], [0042]; an object recognition client 122 provides object recognition server 142 with soft-classifiers to identify or obtain information regarding a plurality of observed objects.  These soft-classifiers include a reference to object types, and location);

displaying a representation of each real world object indicator in the subset of real world object indicators (FIG. 2; paragraph [0043]; representations of the real world object indicator are displayed via control system 220 for each object.  Specifically, once object recognition system module 146 has identified the objects as types of kitchen objects, specific information regarding the objects are displayed.  For example, for object 252A, the specific information [representation] displayed regarding this object includes notification that the object is a “plate” or a “bowl” and the confidence measure of this determination).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of Applicant’s claimed invention to combine the known teachings of Gomez and Rajkumar to yield predictable results.  More specifically, the teachings of a HMD that determines one of a plurality of real-world objects at which a user is looking via eye tracking to provide information about the object based on the user’s gaze and a GPS location of the target, as taught by Gomez, are known.  Additionally, the teachings of a device that identifies a plurality of real-world objects based on location and object type and displays a representation of the plurality of real-world objects, as taught by Rajkumar, are known as well.  The combination of the known teachings of Gomez and Rajkumar would yield the predictable result of a HMD that displays a representation of a plurality of real-world objects based on a determined location of the objects and inferred/determined object types and determines one of the plurality of real-world objects at which a user is looking via eye tracking to provide specific information about the object based on the user’s gaze and the location of the target.  In other words, when the teachings of Gomez and Rajkumar are combined, it would have been obvious to a person of ordinary skill in the art to incorporate the display of [representation] information regarding multiple objects of an identified object type, as disclosed by Rajkumar, as a part of step 304 of Gomez.  Such a modification would merely identify multiple objects of a similar type within a stare region of Gomez and provide representation information regarding these objects as part of the process to identify a single specific target for obtaining additional information.  In other words, it would have been obvious to provide representations of multiple objects as part of the object identification process of Gomez to ensure that the user selects their desired object.  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of Applicant’s claimed invention to combine the known teachings of Gomez and Rajkumar to yield the aforementioned predictable results.
Neither Gomez nor Rajkumar explicitly disclose: determining an object corresponding to the request by disambiguating the non-tactile selection.
However, Mishra teaches: determining an object corresponding to the request by disambiguating the non-tactile selection (FIG 1; paragraphs [0088] – [0090], [0126] – [0130], [0187]; in step 11, a gesture user input 2 is detected by detector 45.  Detector 45 may detect information regarding a user’s eyes such as position and pupil movement.  
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of Applicant’s claimed invention to combine the known teachings of Gomez, Rajkumar, and Mishra to yield predictable results.  More specifically, the teachings of a HMD that determines one of a plurality of real-world objects at which a user is looking via eye tracking to provide information about the object based on the user’s gaze and a GPS location of the target, as taught by Gomez, are known.  Additionally, the teachings of a device that captures eye data to disambiguate regarding which target of a plurality of targets the user has selected through eye movement, as taught by Mishra, are known as well.  The combination of the known teachings of Gomez and Mishra would yield the predictable result of a HMD that disambiguates among real-world objects at which a user is looking to determine a selected one of a plurality of targets via eye tracking to provide information about the particularly selected object based on the user’s gaze and a GPS location of the target.  In other words, when the teachings of Gomez and Mishra are combined, it would have been obvious to a person of ordinary skill in the art to incorporate the disambiguation process of Mishra into step 304 of Gomez which would require “obtaining a subset of external real-world object indicators” corresponding to the plurality of targets in order to identify a particular one of the targets as a disambiguated selection.  In other words, it would have been obvious to merely fill in the gaps of Gomez with regard to accurately selecting a target 
When these three references are combined, step 304 of Gomez would provide representations of multiple objects of the same object type [Rajkumar] based on an initial stare direction determined in step 304.  Step 304 of Gomez would then disambiguate a user’s selection of a particular object using the disambiguation process of Mishra before displaying information specific to an individually selected object, as set forth in steps 308 and 310 of Gomez.
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of Applicant’s claimed invention to combine the known teachings of Gomez, Rajkumar, and Mishra to yield the aforementioned predictable results.
Regarding claim 2, Gomez teaches: further comprising: displaying information about the object (FIG. 3; paragraphs [0060] – [0065]; a particular piece of information about the target object is displayed in step 308 based on the user looking at the target).
Regarding claim 3, Gomez teaches: further comprising: displaying navigation information to a location of the object (paragraphs [0027], [0034], [0036]; a displayed image may include navigation icons that enable a user to invoke [navigation] functions of the wearable computing device.  Additionally, GPS 122 is used to determine the location of HMD 100).
Gomez is capable of displaying navigation information with regard to selected objects.
Additionally, the Examine takes Official Notice that it was well-known prior to the effective filing date of Applicant’s claimed invention for portable devices to provide navigation information with respect to a selected object.
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of Applicant’s claimed invention to modify the explicit disclosure of Gomez such that once an object is selected for more than a predetermined amount of time in step 306, a user is provided with an input option in order to obtain navigation information in order to physically approach the selected object.  Such a modification is suggested by Gomez and is rendered obvious by the well-known teachings in the art prior to the effective filing date of Applicant’s claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626